--------------------------------------------------------------------------------

Ex. 10.3
 
CONTRACT OF SALE
 
This Contract is entered into by and between VIRGIL M. CASEY, RONALD D. CASEY,
CHARLES RANDOLPH CASEY, AND ROGER KEVIN CASEY, TRUSTEES OF THE CASEY FAMILY
TRUST DATED JUNE 3, 1992, RONALD D. CASEY AND WIFE, P. BEVERLY CASEY, CHARLES
RANDOLPH CASEY, AND ROGER KEVIN CASEY (collectively "Seller"), and SILVERLEAF
RESORTS, INC. ("Purchaser").


WITNESSETH :
 
FOR AND IN CONSIDERATION of the promises, undertakings, and mutual covenants of
the parties herein set forth, Seller hereby agrees to sell and Purchaser hereby
agrees to purchase and pay for all that certain property hereinafter described
in accordance with the following terms and conditions:
 
ARTICLE I
PROPERTY
 
The conveyance by Seller to Purchaser shall include that certain tract or parcel
of land situated in Taney County, Missouri, said tract containing approximately
37.54 acres and being more particularly described in Exhibit "A" attached hereto
and made a part hereof for all purposes, together with all and singular the
rights and appurtenances pertaining to such property including any right, title
and interest of Seller in and to adjacent strips or gores, streets, alleys or
rights-of-way, all rights of ingress and egress thereto, and all improvements
and fixtures located on said property  (the foregoing property is herein
referred to collectively as the "Subject Property").


CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 1

--------------------------------------------------------------------------------


 
ARTICLE II
PURCHASE PRICE


The purchase price to be paid by Purchaser to Seller for the Subject Property
shall be the sum of One Million Three Hundred Seventy-Five Thousand and No/100
Dollars ($1,375,000.00).  The purchase price shall be payable in the following
manner:
 
 
A.    $275,000.00 of the total purchase price shall be payable in cash at the
closing, less any earnest money deposits retained by Seller;



 
B.    The balance of the purchase price shall be paid by Purchaser’s execution
anddelivery at the closing of a promissory note (the “Note”) payable to Seller
in theoriginal principal amount of $1,100,000.00.  The Note shall provide and be
secured as follows:



(i)
The Note shall bear interest from date of execution at the rate of six
(6%)percent per annum;



 
(ii)
The Note shall be payable over a period of four (4) years in four successive
annual installments, the first of such installments to be due and payable on the
first (1st) anniversary of the date of execution of the Note, and a like
installment to be due and payable on each anniversary of the date of execution
of the Note thereafter until the Note is paid in full; the first three (3) of
such installments shall each be in the amount of $275,000.00 of principal plus
all then accrued but unpaid interest on the outstanding principal balance of the
Note; the fourth (4th) and final installment shall be in the amount of the then
remaining unpaid principal balance of the Note plus all then accrued but unpaid
interest thereon;



 
(iii)
The Note shall provide that no prepayment thereof shall be permitted until such
time as that certain promissory note dated December 30, 2005, in the original
principal amount of $720,000.00, executed by Purchaser and payable to the order
of Virgil M. Casey, Trustee of the Casey Family Trust dated June 3, 1992 (the
“Prior Indebtedness”) has been paid in full; thereafter, the Note may be prepaid
at any time, in whole or in part, without premium or penalty; any partial
prepayment shall be applied to the principal due on the Note;



 
(iv)
The Note shall further provide that the execution thereof shall impose upon
Purchaser no personal liability whatsoever for payment of the indebtedness
evidenced thereby, or any sum owed under the Deed of Trust (as defined
hereinbelow) which will secure payment of the Note and the Seller shall seek no
personal judgment against Purchaser for the payment of the debt evidenced by the
Note or any deficiency arising from a foreclosure sale under the Deed of Trust,
it being understood and agreed that the sole recourse of Seller for collection
of the Note shall be against the Subject Property described in the Deed of
Trust;



CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 2

--------------------------------------------------------------------------------


 
 
(v)
The Deed of Trust shall contain a covenant and prohibition on the part of the
Purchaser against disturbing and/or removing any timber, dirt, gravel, or rock
from the Subject Property until the same is released from the Deed of Trust.



 
(vi)
The Note shall be secured by a first Deed of Trust (the “Deed of Trust”) to be
executed in Seller’s favor at the closing; both the Note and the Deed of Trust
shall provide that, upon the occurrence of a default thereunder, Seller must
provide Purchaser with written notice thereof, and permit Purchaser to have ten
(10) days from the date of the notice within which to cure the default before
exercising any of Seller’s remedies thereunder;



 
(vii)
Both the Note and the Deed of Trust shall provide that a default in the payment
of the Prior Indebtedness or in the performance of any covenant contained in the
documents executed in connection therewith shall constitute a default under the
Note and shall entitle Seller to exercise the remedies set forth in the Deed of
Trust; the Deed of Trust shall further provide that the Subject Property covered
thereby secures payment not only of the Note but also of the Prior Indebtedness
and that, if Purchaser defaults in the payment of either the Note or the Prior
Indebtedness and, as a result, Seller forecloses upon and sells the Subject
Property and the 80.713 acre tract which cures payment of the Prior Indebtedness
(the “Prior Indebtedness Collateral”), then, at Seller’s election, Seller shall
be entitled to require any purchaser at such foreclosure sale to purchase both
the Subject Property and the Prior Indebtedness Collateral together, so that
after such foreclosure sale is completed the entire indebtedness owed Seller by
Purchaser is satisfied at the time the Subject Property and Prior Indebtedness
Collateral are released from the liens securing payment of the Note and the
Prior Indebtedness;

 
 
(viii)
The Deed of Trust shall name David L. Smith as the Trustee and the holder of the
Deed of Trust shall retain the power to remove the Trustee and name a successor
Trustee at any time and from time to time pursuant to the Deed of Trust.



 
(ix)
Both the Note and the Deed of Trust shall otherwise be in form and substance
satisfactory to counsel for Seller and Purchaser.

 
CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 3

--------------------------------------------------------------------------------



ARTICLE III
EARNEST MONEY
 
    Within two (2) business days after final execution of this Contract by all
parties hereto,  Purchaser shall deliver to Tri-Lakes Title Co., Inc. (the
"Escrow Agent" or the "Title Company"), whose address is P.O. Box J, Branson,
Missouri  65616, a check payable to the order of the Title Company in trust in
the amount of Fifty Thousand and No/100 Dollars ($50,000.00) ("Earnest
Money").  All Earnest Money shall be held and delivered in accordance with the
provisions hereof.  Escrow Agent shall immediately present for payment the check
deposited by Purchaser and deposit same into an interest bearing Trust
Account.  All interest accruing upon the Earnest Money shall be held for the
benefit of Purchaser so long as Purchaser is not in default under the terms of
this Contract.  If Purchaser defaults under the terms of this Contract, all
interest accruing on the Earnest Money shall accrue to the benefit of Seller.
 
In the event that this Contract is closed, then all Earnest Money shall be
applied in partial satisfaction of the purchase price hereunder.  In the event
that this Contract does not close, then the Earnest Money shall be disbursed in
the manner provided for elsewhere herein.  Notwithstanding the foregoing or
anything to the contrary contained elsewhere in this Contract, it is understood
and agreed that Five Thousand Dollars ($5,000.00) of the Earnest Money shall in
all events be delivered to Seller as valuable consideration for the inspection
period described in Article VI hereinbelow and the execution of this Contract by
Seller.
 
CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 4

--------------------------------------------------------------------------------


 
ARTICLE IV
PRE-CLOSING OBLIGATIONS OF PURCHASER


Within twenty (20) days from the date of execution of this Contract, Purchaser,
at Purchaser’s sole cost and expense, shall obtain and deliver to Seller copies
of the following (collectively, the “Due Diligence Items”):
 
a.           An updated or recertified Survey of the Subject Property which
Survey shall be dated subsequent to the date of execution of this Contract and
which Survey shall:  (a) include a metes and bounds legal description of the
Subject Property; (b) accurately show all improvements, encroachments and uses
and accurately show all easements and encumbrances visible or listed on the
Title Commitment (identifying each by recording reference if applicable); (c)
recite the exact number of square feet included within the Subject Property and
within each building, if any, located on the Subject Property; (d) state whether
the Subject Property (or any portion thereof) lies within a flood zone or flood
prone area; (e) contain a certificate verifying that the Survey was made on the
ground, that the Survey is correct, that there are no improvements,
encroachments, easements, uses or encumbrances except as shown on the survey
plat, that the area represented for the Subject Property has been certified by
the surveyor as being correct and that the Subject Property does not lie within
any flood zone or flood prone area, except as indicated thereon, that the
Subject Property has access to public streets as indicated thereon, and
otherwise be in the form of Exhibit "B" attached hereto and made a part hereof;
and (f) otherwise be in form sufficient for the amendment of the boundary
exception by the Title Company.  Unless otherwise agreed by Seller and
Purchaser, the metes and bounds description contained in the Survey shall be the
legal description employed in the documents of conveyance of the Subject
Property;


b.           A current commitment (the “Title Commitment”) for the issuance of
an owner's policy of title insurance to the Purchaser from the Title Company,
together with good and legible copies of all documents constituting exceptions
to Seller's title as reflected in the Title Commitment.
 
CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 5

--------------------------------------------------------------------------------


 
ARTICLE V
TITLE INSPECTION PERIOD


Purchaser shall have a period of sixty (60) days following the date of execution
of this Contract within which to review and approve the information to be
obtained by Purchaser pursuant to subparagraphs (a) and (b) of Article IV (the
"Title Review Period"). If the information to be obtained pursuant to
subparagraphs (a) and (b) of Article IV reflects or discloses any defect,
exception or other matter affecting the Subject Property ("Title Defects") that
is unacceptable to Purchaser, then prior to the expiration of the Title Review
Period Purchaser shall provide Seller with written notice of Purchaser's
objections.  Seller may, at his sole option, elect to cure or remove the
objections raised by Purchaser; provided, however, that Seller shall have no
obligation to do so.  Should Seller elect to attempt to cure or remove the
objections, Seller shall have ten (10) days from the date of Purchaser's written
notice of objections (the "Cure Period") in which to accomplish the cure.  In
the event Seller either elects not to cure or remove the objections or is unable
to accomplish the cure prior to the expiration of the Cure Period, then Seller
shall so notify Purchaser in writing specifying which objections Seller does not
intend to cure, and then Purchaser shall be entitled, as Purchaser's sole and
exclusive remedies, either to terminate this Agreement by providing written
notice of termination to Seller within ten (10) days from the date on which
Purchaser receives Seller's no-cure notice or waive the objections and close
this transaction as otherwise contemplated herein.  If Purchaser shall fail to
notify Seller in writing of any objections to the state of Seller's title to the
Subject Property as shown by the Survey and Title Commitment, then Purchaser
shall be deemed to have no objections to the state of Seller's title to the
Subject Property as shown by the Survey and Title Commitment, and any exceptions
to Seller's title which have not been objected to by Purchaser and which are
shown on the Survey or described in the Title Commitment shall be considered to
be "Permitted Exceptions."   Seller and Purchaser agree that the currently
existing utility easements in favor of Empire District Electric Company and
White River Valley Electric Cooperative shall be deemed to be Permitted
Exceptions.


CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 6

--------------------------------------------------------------------------------


 
ARTICLE VI
INSPECTION PERIOD


Purchaser, at Purchaser's sole expense, shall have the right to conduct a
feasibility, environmental, engineering and physical study of the Subject
Property for a period of time commencing on the date of execution of this
Contract and expiring sixty (60) days thereafter (the "Inspection
Period").  Purchaser and Purchaser's duly authorized agents or representatives
shall be permitted to enter upon the Subject Property at all reasonable times
during the Inspection Period in order to conduct engineering studies, soil tests
and any other inspections and/or tests that Purchaser may deem necessary or
advisable.  Purchaser further agrees to indemnify and hold Seller harmless from
any claims or damages, including reasonable attorneys' fees, resulting from
Purchaser's inspection of the Subject Property.  In the event that the review
and/or inspection conducted by this paragraph shows any fact, matter or
condition to exist with respect to the Subject Property that is unacceptable to
Purchaser, in Purchaser's sole discretion, or if for any reason Purchaser
determines that purchase of the Subject Property is not feasible, then Purchaser
shall be entitled, as Purchaser's sole remedy, to cancel this Contract by
providing written notice of cancellation to Seller prior to the expiration of
the Inspection Period.  If Purchaser shall provide written notice of
cancellation prior to the expiration of the Inspection Period, then this
Contract shall be cancelled, all Earnest Money (less $5,000.00) shall be
immediately returned to Purchaser by the Title Company, and thereafter neither
Seller nor Purchaser shall have any continuing obligations one unto the other;
provided, however, Purchaser shall restore the Property to its condition as
existed upon the execution date of this Contract.  If the Contract remains in
full force and effect upon expiration of the Inspection Period, then the Earnest
Money shall thereafter be non-refundable to the Purchaser except in the event of
a default by Seller at closing or in the event that any condition precedent to
closing set forth in Article VIII of this Contract is not satisfied at the time
of closing.
 
ARTICLE VII
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF SELLER


Seller represents and warrants to Purchaser that Seller will have at closing
good and indefeasible fee simple title to the Subject Property free and clear of
all liens, encumbrances, covenants, restrictions, rights-of-way, easements, and
any other matters affecting title to the Subject Property except for the
Permitted Exceptions.
 
CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 7

--------------------------------------------------------------------------------


 
Seller further covenants and agrees with Purchaser that, from the date hereof
until the closing, Seller shall not sell, assign, or convey any right, title, or
interest whatsoever in or to the Subject Property, or create or permit to exist
any lien, security interest, easement, encumbrance, charge, or condition
affecting the Subject Property without promptly discharging the same prior to
closing.
 
Seller hereby further represents and warrants to Purchaser as follows:
 
a.    There are no actions, suits, or proceedings pending or, to the best of
Seller's knowledge, threatened against Seller or otherwise affecting any portion
of the Subject Property, at law or in equity, or before or by any federal,
state, municipal, or other governmental court, department, commission, board,
bureau, agency, or instrumentality, domestic or foreign;
 
b.    The execution by Seller of this Contract and the consummation by Seller of
the sale contemplated hereby have been duly authorized, and do not, and, at the
closing date, will not, result in a breach of any of the terms or provisions of,
or constitute a default under any indenture, agreement, instrument, or
obligation to which Seller is a party or by which the Subject Property or any
portion thereof is bound, and do not, and at the closing date will not,
constitute a violation of any regulation affecting the Subject Property;


c.    Seller has not received any notice of any violation of any ordinance,
regulation, law, or statute of any governmental agency pertaining to the Subject
Property or any portion thereof;


d.    That, at closing, there will be no unpaid bills, claims, or liens in
connection with any construction or repair of the Subject Property except for
ones which will be paid in the ordinary course of business or which have been
bonded around or the payment of which has otherwise been adequately provided for
to the complete satisfaction of Purchaser; and


e.    To the best of Seller's knowledge, there has been no material release of
any pollutant or hazardous substance of any kind onto or under the Subject
Property that would result in the prosecution of any claim, demand, suit, action
or administrative proceeding based on any environmental requirements of state,
local or federal law including, but not limited to, the Comprehensive
Environmental Response Compensation and Liability Act of 1980, U.S.C. § 9601 et
seq.


All of the foregoing representations and warranties of Seller are made by Seller
both as of the date hereof and as of the date of the closing hereunder and shall
survive the closing hereunder.  Notwithstanding the foregoing or anything to the
contrary contained herein, it is understood and agreed that the representations
and warranties set forth hereinabove shall survive the closing of this Contract
only for a period of one (1) year following the closing date, but not
thereafter, and Seller shall have no liability of any kind whatsoever for any
breach thereof except to the extent a claim is asserted against Seller within
such one (1) year period.


CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 8

--------------------------------------------------------------------------------


 
ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


The obligation of Purchaser to close this Contract shall, at the option of
Purchaser, be subject to the following conditions precedent:
 
a.    All of the representations, warranties and agreements of Seller set forth
in this Contract shall be true and correct in all material respects as of the
date hereof and at closing, and Seller shall not have on or prior to closing,
failed to meet, comply with or perform in any material respect any conditions or
agreements on Seller's part as required by the terms of this Contract.
 
b.    There shall be no change in the matters reflected in the Title Commitment,
and there shall not exist any encumbrance or title defect affecting the Subject
Property not described in the Title Commitment except for the Permitted
Exceptions.


c.    There shall be no changes in the matters reflected in the Survey, and
there shall not exist any easement, right-of-way, encroachment, waterway, pond,
flood plain, conflict or protrusion with respect to the Subject Property not
shown on the Survey.


d.    No material and substantial change shall have occurred with respect to the
Subject Property which would in any way affect the findings made in the
inspection of the Subject Property described in Article VI hereinabove.
 
If any such condition is not fully satisfied by closing, Purchaser may terminate
this Contract by written notice to Seller whereupon this Contract shall be
cancelled, the Earnest Money (less $5,000.00) shall be returned to Purchaser,
and thereafter neither Seller nor Purchaser shall have any continuing
obligations one unto the other.


CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 9

--------------------------------------------------------------------------------


 
ARTICLE IX
CLOSING


The closing hereunder shall take place at the offices of the Title Company.  The
closing shall occur on or before ninety (90) days from the date of expiration of
the Inspection Period.  Purchaser shall notify Seller at least five (5) days in
advance of the exact time and date of closing.  Seller and Purchaser hereby
agree that Purchaser shall have the right to obtain one ninety (90) day
extension of the deadline for closing hereunder by delivering to Seller a
non-refundable extension fee in the amount of $100,000.00 ("Extension
Fee").  The Extension Fee shall be paid directly to Seller and shall not be
subject to any escrow.  If Purchaser exercises this right, then the deadline for
closing hereunder shall be extended by ninety (90) days.  The $100,000.00
extension fee that must be paid by Purchaser in order to extend the deadline for
closing hereunder by ninety (90) days shall be non-refundable to Purchaser but,
if this Contract closes, shall be applied in partial satisfaction of the
purchase price payable hereunder.  Seller and Purchaser further agree that, if
Purchaser has exercised Purchaser’s right to obtain the first ninety (90) day
extension of the deadline for the closing hereunder, then Purchaser shall have
the right to obtain a second ninety (90) day extension of the deadline for the
closing hereunder by delivering to Seller a second non-refundable extension fee
in the amount of $100,000.00 (the “Second Extension Fee”).  The Second Extension
Fee shall be paid directly to Seller and shall not be subject to any escrow.  If
Purchaser exercises this right, then the deadline for the closing hereunder
shall be extended by an additional ninety (90) days.  The Second Extension Fee
shall be non-refundable to Purchaser but, if this Contract closes, shall be
applied in partial satisfaction of the purchase price payable hereunder.


CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 10

--------------------------------------------------------------------------------


 
ARTICLE X
SELLER'S OBLIGATIONS AT CLOSING


At the closing, Seller shall do the following:
 
a.    Deliver to Purchaser a special warranty deed covering the Subject
Property, duly signed and acknowledged by Seller, which deed shall be in form
reasonably acceptable to Purchaser for recording and shall convey to Purchaser
good and indefeasible fee simple title to the Subject Property, free and clear
of all liens, rights-of-way, easements, and other matters affecting title to the
Subject Property, except for the Permitted Exceptions.


b.    Furnish to Purchaser, at Seller's sole expense, a "marked-up" title
commitment to be followed by an Owner's Policy of Title Insurance (the "Title
Policy") within a reasonable period of time and upon the Title Company's receipt
of the original, recorded documents evidencing the transaction issued by the
Title Company on the standard form in use in the State of Missouri, insuring
good and marketable fee simple title to the Subject Property in the Purchaser,
in the amount of the purchase price subject only to the Permitted Exceptions.


c.    Deliver such evidence or other documents that may be reasonably required
by the Title Company evidencing the status and capacity of Seller and the
authority of the person or persons who are executing the various documents on
behalf of Seller in connection with the sale of the Subject Property.


d.    Deliver a non-withholding statement that will satisfy the requirements of
Section 1445 of the Internal Revenue Code so that Purchaser is not required to
withhold any portion of the purchase price for payment to the Internal Revenue
Service.


e.    Deliver to Purchaser any other documents or items necessary or convenient
in the reasonable judgment of Purchaser to carry out the intent of the parties
under this Contract.
 
 
ARTICLE XI
PURCHASER'S OBLIGATIONS AT CLOSING


At the closing, Purchaser shall deliver to Seller the following:
 
(A)           The cash portion of the purchase price;
 
(B)           The Note duly executed by Purchaser; and
 
(C)           The Deed of Trust duly executed and acknowledged by Purchaser and
in a formready for recording.
 
CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 11

--------------------------------------------------------------------------------




ARTICLE XII
COSTS AND ADJUSTMENTS


At closing, the following items shall be adjusted or prorated between Seller and
Purchaser:
 
a.           Ad valorem taxes for the Subject Property for the current calendar
year shall be prorated as of the date of closing, and Seller shall pay to
Purchaser in cash at closing Seller's prorata portion of such taxes.  Seller's
prorata portion of such taxes shall be based upon assessments for the
immediately preceding calendar year taking into account the maximum allowable
discount.


b.           Any real estate transfer taxes or sales taxes that are payable in
connectionwith the sale of the Subject Property shall be paid in full by Seller.


c.           All other closing costs including, but not limited to, recording
and escrow fees shall be divided equally between Seller and Purchaser; provided;
however, that Seller and Purchaser shall each be responsible for the fees and
expenses of their respective attorneys.
 
Seller agrees to indemnify and hold Purchaser harmless of and from any and all
liabilities, claims, demands, suits, and judgments, of any kind or nature
(except those items which under the terms of this Contract specifically become
the obligation of Purchaser), brought by third parties and based on events
occurring on or before the date of closing and which are in any way related to
the ownership, maintenance, or operation of the Subject Property, and all
expenses related thereto, including, but not limited to, court costs and
attorneys' fees.
 
Purchaser agrees to indemnify and hold Seller harmless of and from any and all
liabilities, claims, demands, suits, and judgments, of any kind or nature,
brought by third parties and based on events occurring subsequent to the date of
closing and which are in any way related to the ownership, maintenance or
operation of the Subject Property, and all expenses related thereto, including,
but not limited to, court costs and attorneys' fees.
 
CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 12

--------------------------------------------------------------------------------


 
ARTICLE XIII
ENTRY ON PROPERTY


Purchaser, Purchaser's agents, employees, servants, or nominees, are hereby
granted the right to enter upon the Subject Property at any time prior to
closing for the purpose of inspecting the Subject Property and conducting such
engineering and mechanical tests as Purchaser may deem necessary or advisable,
any such inspections and tests to be made at Purchaser's sole
expense.  Purchaser agrees to indemnify and hold Seller harmless from and
against any and all losses, damages, costs, or expenses incurred by Seller as a
result of any inspections or tests made by Purchaser.
 
ARTICLE XIV
POSSESSION OF PROPERTY


Possession of the Property free and clear of all uses and encroachments, except
the Permitted Exceptions, shall be delivered to Purchaser at
closing.  Notwithstanding the foregoing, however, Purchaser agrees that Roger
Casey shall have the right to retain possession of the residence located on the
Subject Property for a period of one (1) year following the date of closing; in
addition, the tenant of Roger Casey who is currently occupying a mobile home
located on the Subject Property shall be permitted ninety (90) days from the
date of closing within which to vacate the premises and remove the mobile home
from the Subject Property.
 
CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 13

--------------------------------------------------------------------------------


 
ARTICLE XV
NOTICES


All notices, demands, or other communications of any type given by the Seller to
the Purchaser, or by the Purchaser to the Seller, whether required by this
Contract or in any way related to the transaction contracted for herein, shall
be void and of no effect unless given in accordance with the provisions of this
paragraph.  All notices shall be in writing and delivered to the person to whom
the notice is directed, either in person, by facsimile transmission, or by
United States Mail, as a registered or certified item, return receipt
requested.  Notices delivered by mail shall be deemed given when deposited in a
post office or other depository under the care or custody of the United States
Postal Service, enclosed in a wrapper with proper postage affixed, addressed as
follows:



 
Seller:
David L. Smith
   
Attorney for the Trustees of the Casey Family Trust
   
115 West Atlantic
   
Branson, Missouri 65616
       
Purchaser:
Silverleaf Resorts, Inc.
   
1221 River Bend, Suite 120
   
Dallas, TX  75247
   
Attn:  Robert E. Mead
   
Telephone: (214) 631-1166
   
Fax: (214) 905-0514
       
With a copy to:
George R. Bedell
   
901 Main Street, Suite 3700
   
Dallas, Texas  75202
   
Telephone:  (214) 749-2444
   
Fax:  (214) 744-3732

 
ARTICLE XVI
REMEDIES


In the event that Seller fails to timely comply with all conditions, covenants
and obligations of Seller hereunder, such failure shall be an event of default
and Purchaser shall have the option (i) to terminate this Contract by providing
written notice thereof to Seller, in which event the Earnest Money (less
$5,000.00) shall be returned immediately to Purchaser and the parties hereto
shall have no further liabilities or obligations one unto the other; (ii) to
waive any defect or requirement and close this Contract; or (iii) sue Seller for
specific performance or for damages.
 
CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 14

--------------------------------------------------------------------------------


 
In the event that Purchaser fails to timely comply with all conditions,
covenants, and obligations Purchaser has hereunder, such failure shall be an
event of default, and Seller's sole remedy shall be to receive the Earnest
Money.  The Earnest Money is agreed upon by and between the Seller and Purchaser
as liquidated damages due to the difficulty and inconvenience of ascertaining
and measuring actual damages, and the uncertainty thereof, and no other damages,
rights, or remedies shall in any case be collectible, enforceable, or available
to the Seller other than in this paragraph defined, and Seller shall accept the
Earnest Money as Seller's total damages and relief.


ARTICLE XVII
ASSIGNMENT


Purchaser shall have the right to nominate who shall take title and who shall
succeed to Purchaser's duties and obligations hereunder, or assign this Contract
to any person, firm, corporation, or other entity which Purchaser may, at
Purchaser's sole option, choose, and from and after such nomination or
assignment, wherever in this Contract reference is made to Purchaser such
reference shall mean the nominee or assignee who shall succeed to all the
rights, duties, and obligations of Purchaser hereunder.  In the event the
Contract is assigned to a firm or corporation, prior to Closing Purchaser shall
provide Seller with proof of the legal existence of such assignee together with
its mailing address and social security number or tax identification number.
 
XVIII
INTERPRETATION AND APPLICABLE LAW


This Agreement shall be construed and interpreted in accordance with the laws of
the State of Missouri.  Jurisdiction and venue of any legal action shall be in
Taney County and such jurisdiction and venue are hereby accepted by Seller,
Purchaser and any assignee of Purchaser.  Where required for proper
interpretation, words in the singular shall include the plural; the masculine
gender shall include the neuter and the feminine, and vice versa.  The terms
"successors and assigns" shall include the heirs, administrators, executors,
successors, and assigns, as applicable, of any party hereto.


CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 15

--------------------------------------------------------------------------------


 
XIX
AMENDMENT


This Contract may not be modified or amended, except by an agreement in writing
signed by the Seller and the Purchaser.  The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.


ARTICLE XX
AUTHORITY


Each person executing this Contract warrants and represents that he is fully
authorized to do so.


ARTICLE XXI
ATTORNEYS' FEES


In the event it becomes necessary for either party to file a suit to enforce
this Contract or any provisions contained herein, the prevailing party shall be
entitled to recover, in addition to all other remedies or damages, reasonable
attorneys' fees and costs of court incurred in such suit.


ARTICLE XXII
DESCRIPTIVE HEADINGS


The descriptive headings of the several paragraphs contained in this Contract
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.
 
CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 16

--------------------------------------------------------------------------------




ARTICLE XXIII
ENTIRE AGREEMENT


This Contract (and the items to be furnished in accordance herewith) constitutes
the entire agreement between the parties pertaining to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understandings of
the parties in connection therewith.  No representation, warranty, covenant,
agreement, or condition not expressed in this Contract shall be binding upon the
parties hereto or shall affect or be effective to interpret, change, or restrict
the provisions of this Contract.
 
ARTICLE XXIV
MULTIPLE ORIGINALS ONLY


Numerous copies of this Contract may be executed by the parties hereto.  Each
such executed copy shall have the full force and effect of an original executed
instrument.
 
ARTICLE XXV
ACCEPTANCE


Seller shall have until 5:00 o'clock p.m., October 20, 2006, to execute and
return a fully executed original of this Contract to Purchaser, otherwise this
Contract shall become null and void. Time is of the essence of this
Contract.  The date of execution of this Contract by Seller shall be the date of
execution of this Contract.  If the final date of any period falls upon a
Saturday, Sunday, or legal holiday under the laws of the State of Missouri, then
in such event the expiration date of such period shall be extended to the next
day which is not a Saturday, Sunday, or legal holiday under the laws of the
State of Missouri.


CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 17

--------------------------------------------------------------------------------


 
ARTICLE XXVI
REAL ESTATE COMMISSION


In the event this Contract closes, but not otherwise, Seller agrees to pay a
real estate commission in the amount of eight percent (8%) of the purchase price
payable hereunder, such commission to be divided equally between Benny
Kirkpatrick of Carol Jones Realtors (“Purchaser Broker”) and Janice R. James of
Re-Max Associated Brokers, Inc. (“Seller Broker”) and to be paid in the manner
set forth in the separate agreement by and between Seller, Purchaser Broker and
Seller Broker.  Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any other real estate broker,
agent, or finder in connection with this transaction (other than Seller Broker),
and that Seller has not taken any action which would result in any other real
estate broker's, finder's, or other fees or commissions being due and payable to
any party with respect to the transaction contemplated hereby.  Purchaser hereby
represents and warrants to Seller that Purchaser has not contracted or entered
into any agreement with any other real estate broker, agent, finder, or any
other party in connection with this transaction (other than Purchaser Broker),
and that Purchaser has not taken any action which would result in any other real
estate broker's, finder's, or other fees or commissions being due or payable to
any party with respect to the transaction contemplated hereby.  Each party
hereby indemnifies and agrees to hold the other party harmless from any loss,
liability, damage, cost, or expense (including reasonable attorneys' fees)
resulting to the other party by reason of a breach of the representation and
warranty made by such party herein.  Notwithstanding anything to the contrary
contained herein, the indemnities set forth in this Article XXVI shall survive
the closing.
 
CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 18

--------------------------------------------------------------------------------


 
ARTICLE XXVII
AGENCY DISCLOSURE


Seller Broker is acting as agent for the Seller and owes no fiduciary duty or
obligation to any other party to this Contract and the Purchaser Broker
represents Purchaser and owes no fiduciary duty or obligation to any other party
to this Contract.


EXECUTED on this the   16th day of October, 2006.
 
 

 
SELLER:
               
  /S/ VIRGIL M. CASEY
   
VIRGIL M. CASEY, as Trustee of the Casey Family Trust dated June 3, 1992
   
 
         
 /S/ RONALD D. CASEY
   
RONALD D. CASEY, as Trustee of the Casey Family Trust dated June 3, 1992 and in
his individual capacity
               
  /S/ P. BEVERLY CASEY
   
P. BEVERLY CASEY, in her individual capacity
               
  /S/ CHARLES RANDOLPH CASEY
   
CHARLES RANDOLPH CASEY, as Trustee of the Casey Family Trust dated June 3, 1992,
and in his individual capacity
               
  /S/ ROGER KEVIN CASEY
   
ROGER KEVIN CASEY, as Trustee of the Casey Family Trust dated June 3, 1992 and
in his individual capacity
 





EXECUTED on this the 30th day of October, 2006.


CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC. -- Page 19

--------------------------------------------------------------------------------





 
PURCHASER:
            SILVERLEAF RESORTS, INC.                   
By:
/S/ ROBERT E. MEAD
           
Name:
Robert E. Mead
           
Its:
CEO
 

 
RECEIPT OF EARNEST MONEY AND ONE (1) EXECUTED COUNTERPART OF THIS CONTRACT IS
HEREBY ACKNOWLEDGED:
 

 TITLE COMPANY:           TRI-LAKES TITLE CO., INC.               
By:
  /S/ BRANDY MERRILL
 
Name:
  Brandy Merrill
 
Its:
  Closing Receptionist
 





List of Exhibits to Agreement not filed herewith:


Exhibit A--Legal Description
 
CONTRACT OF SALE - CASEY II AND SILVERLEAF RESORTS, INC.  -- Page 20

--------------------------------------------------------------------------------
